DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/12/2021 has been entered. Claims 91, 106-107, 109-116, and 118-124 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91, 106-107, 109-110, 112-113, 115, 118-121, and 123-124 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback et al (US 20140142403), Brumback, in view of Rothkopf (US 20160058375), hereinafter Rothkopf, and Elliott, et al. (US 20150374249), hereinafter Elliott.
Regarding claim 91, Brumback teaches a device (500, Fig. 5; the biometric monitoring device” [0170]) configured to be worn adjacent to a first location on an appendage of a user ("a 
a display screen (“the one or more biometric sensors further includes…touch screen" [0024]; “scroll through a touch screen and then tap an icon … to activate data collection.”  [0069]);
a photoplethysmogram (PPG) sensor (500, Fig. 5) comprising at least one light emitter and (“in FIGS. 2 to 4, the biometric monitoring devices include an optical sensor under a flat optical sensor area.  FIG. 5 shows one implementation of such an optical sensor.  The optical sensor includes two LEDs 504 as light sources.” [0078]) and at least one light detector (“The optical sensor also includes a photodetector 502.” [0078], Fig. 5), wherein the at least one light emitter and the at least one light detector are positioned under an external surface ("touch surface of 604 in FIG. 6 or 404 in FIG. 4" [0092]; 410, Fig. 4, [0093]; 508, Fig. 5, [0078]) of the display screen (“The optically transparent layer 508 serves as the sensor surface area through which the photodetector collects heart rate data.” [0078], Fig. 5), wherein the at least one light emitter is configured to emit light toward and through the external surface of the display screen (“The optical sensor includes two LEDs 504 as light sources... Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information.” [0078], Fig. 5. Light is emitted toward and through the external surface 508 seen in Fig. 5), and away from the appendage and towards a second location of the user (“a finger on the opposing hand” [0081]) such that the light interacts with blood vessels at the second location that is different from and separated from the first location and such that the light is modified based on current blood volume (“blood volume” [0119]) in the blood vessels at the second location (“In some embodiments such as those shown in FIGS. 2 to 
and wherein the PPG sensor is configured to generate PPG sensor data (“FIG. 13 depicts an exemplary schematic block diagram of an optical sensor where light is emitted from a light 
control logic (“a processor of the device." [0132]) configured to generate one or more sensor data samples (“provide data used to determine data which is representative of heart rate (e.g., using photoplethysmography (PPG))” [0110]. “The digitized light sensor signal is processed by a processor of the device." [0132]), each of the one or more sensor data samples comprising force data (“force transducer” [0024]. “Measurements from one or more sensors ... including ...force transducers, strain gauges ... may be used to detect user input” [0156]), 

While Brumback teaches a touch-sensitive screen (“the one or more biometric sensors further includes…touch screen" [0024]) and a display (“the display of the biometric monitoring device” [0170]), Brumback does not teach a force-sensitive display screen, force data generated when the user presses the force-sensitive screen at a given time.
However, Rothkopf discloses a wearable electronic device, which is in analogous art. Rothkopf teaches a force-sensitive display screen (“surface of the device” [0088]; “each pixel … formed from a pattern of the force-sensitive-film” [0178], figs. 13A-B), force data generated when the user presses the force-sensitive screen at a given time (“the force input 302 may include a range of values or analog value that corresponds to the amount of force exerted on a surface of the device” [0088]. “Further, in a piezo-resistive or resistive strain gauge configuration, each pixel may be formed from a pattern of the force-sensitive-film, aligned to respond to strain along a particular axis.”  [0178], figs. 13A-B).
Therefore, based on Rothkopf’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rothkopf to have a force-sensitive display screen, force data generated when the user presses the force-sensitive screen at a given time, as taught by Rothkopf, in order to provide a force input that corresponds to the amount of force exerted on a surface of the device (Rothkopf: [0088]).
Brumback as modified by Rothkopf further does not teach generating data that links force data generated when the user presses a finger against the force-sensitive screen at a given time 
However, Elliott discloses personal health data collection, which is in analogous art. Elliott teaches data that links force data generated when the user presses a finger (“the description herein describes the body part as a finger," [0161]) against the force-sensitive screen at a given time (at the time when “the pressure exerted” [0193]) with the PPG sensor data (“the change of luminal area of the artery with each pulse” [0193]) obtained from the at least one light detector of the PPG sensor (“the signals received from the optical sensor” [0193]) at the given time (“the processing means is adapted to correlate signals received from a pressure sensor with the signals received from the optical sensor so that the pressure exerted between an occlusion means and the body part can be correlated with the change of luminal area of the artery with each pulse as a function of the applied pressure. The correlated values can then be fitted to a curve to provide measurements of the subject's SBP and/or DBP [0193]. In order to correlate the exerted pressure value with the change of luminal area, the measurements have to be taken at the same time).
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback and Rothkopf to generate data that links force data generated when the user presses a finger against the force-sensitive screen at a given time with the PPG sensor data obtained from the at least one light detector of the PPG sensor at the given time, as taught by Elliott, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). In the combined invention of Brumback, Elliott, and Rothkopf, the user presses a finger against the force-sensitive display screen.
Regarding claim 106, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Additionally, Brumback modified by Elliott and Rothkopf teaches that the force sensitive display screen comprises a piezo resistive force-sensitive display screen (Rothkopf: “Further, in a piezo-resistive or resistive strain gauge configuration, each pixel may be formed from a pattern of the force-sensitive-film, aligned to respond to strain along a particular axis.”  [0178], figs. 13A-B).
Therefore, based on Rothkopf’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the force sensitive display screen that comprises a piezo resistive force-sensitive display screen, as taught by Rothkopf, in order to provide a force input that corresponds to the amount of force exerted on a surface of the device (Rothkopf: [0088]).
Regarding claim 107, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches that the appendage comprises a wrist, an ankle, a finger, a toe, a torso, a neck, an upper arm, or a waist ("a PPG sensor may detect heart rate through taking measurements from a single body part, e.g., a wrist or a finger." [0073]).
Regarding claim 109, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches that the at least one light emitter are configured to emit light outside a visible portion of the electromagnetic spectrum ("In some embodiments, the apparatus includes an optical heart rate sensor for infrared light." [0101]; “a light source emitting light having a 
Regarding claim 110, Brumback modified by Elliott and Rothkopf teaches the device of claim 109.
Brumback teaches that the at least one light emitter is an infrared light emitter (“a light source emitting light having a wavelength in the infrared spectrum (for example, an LED that emits light having wavelengths corresponding to the IR spectrum)" [0120]).  
Regarding claim 112, Brumback modified by Elliott and Rothkopf teaches the device of claim 109.
Brumback teaches that the control logic is further configured to operate the display screen to depict a marking of an area (“an icon” [0069]) for contacting a portion of the user's body (“the biometric monitoring device includes a heart rate sensor and a touch sensitive area.  The touch sensitive area functions as an activator for the heart rate sensor, such that when a user touches the area, an activation signal is detected, which triggers the heart rate sensor to collect heart rate related data from the user.  In some embodiments, the heart rate related data is collected through the same touch sensitive area, such that a single touch-and-hold user gesture triggers the data collection and allows data to be collected from the body part that triggers the data collection.” [0067]. “Yet another example of an action that is not a single user-gesture or interaction is to scroll through a touch screen and then tap an icon or contact the device to activate data collection.”  [0069]).  
In the combined invention of Brumback, Elliott, and Rothkopf, the display screen is the force-sensitive display screen.
Regarding claim 113, Brumback modified by Elliott and Rothkopf teaches the device of claim 112.
Brumback teaches that the marking depicted on the display screen is configured to receive a finger of the user   (“the biometric monitoring device includes a heart rate sensor and a touch sensitive area.  The touch sensitive area functions as an activator for the heart rate sensor, such that when a user touches the area, an activation signal is detected, which triggers the heart rate sensor to collect heart rate related data from the user.  In some embodiments, the heart rate related data is collected through the same touch sensitive area, such that a single touch-and-hold user gesture triggers the data collection and allows data to be collected from the body part that triggers the data collection.” [0067]. “Yet another example of an action that is not a single user-gesture or interaction is to scroll through a touch screen and then tap an icon or contact the device to activate data collection.”  [0069]; “the user may touch an optical window … with a finger” [0081]. Note that tapping an icon is done with a finger). 
In the combined invention of Brumback, Elliott, and Rothkopf, the display screen is the force-sensitive display screen.
 
Regarding claim 115, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches the control logic further configured to use the force data (“Measurements from one or more sensors ... including ...force transducers, strain gauges ... may be used to detect user input” [0156]).
Additionally, Brumback modified by Elliott and Rothkopf teaches control logic further configured to: use the force data and an area of a finger of the user contacting the display screen 
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback and Rothkopf to have the control logic further configured to: use the force data and an area of a finger of the user contacting the display screen to derive pressure applied by the user pressing the finger against the force-sensitive screen, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). In the combined invention of Brumback, Elliott, and Rothkopf, the user presses a finger against the force-sensitive screen.
Regarding claim 118, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches that the PPG sensor is configured to generate PPG sensor data representing blood volume pulses (“volumetric variation” [0123]) of a capillary bed (“from the tissue” [0123]) proximate to a location of the user's body pressing the touch screen (“the one or more biometric sensors further includes…touch screen" [0024]; “the photodetector receives the maximum possible amount of scattered light from the tissue …, which provides volumetric variation indicative of heart rate and other blood related information.” [0123], Fig. 12).
In the combined invention of Brumback, Elliott, and Rothkopf, the touch screen is the force sensitive screen.

Regarding claim 119, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches that the PPG sensor is configured to generate PPG sensor data representing blood volume pulses of an artery (Figs. 12-15) proximate the location on a body of the user (“the photodetector receives the maximum possible amount of scattered light from the … artery, which provides volumetric variation indicative of heart rate and other blood related information.” [0123]).
Regarding claim 120, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches that the control logic is configured to determine pressure produced when the user presses the sensor against a location of the user's body (“the apparatus includes ... pressure transducer" [0101]. “Measurements from one or more sensors ... including ... pressure transducers ... may be used to detect user input” [0156]).
Additionally, Brumback modified by Elliott and Rothkopf teaches that the control logic (Elliott: 194, [0307]; Fig. 19) and/or the force- sensitive display screen is configured to determine pressure produced when the user presses the PPG sensor against a location on a body of the user where the PPG sensor generates the PPG sensor data (Elliott: “A pressure sensor 193, in this case a pressure-responsive device, is located in the centre of the open surface 192.   A processing means 194 is connected to the pressure sensor (193) and to one or more photoemitters 195, one or more photodetectors 197…  [0307]; Fig. 19).
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the control logic 

Regarding claim 121, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches that the control logic and/or the force- sensitive display screen is configured to: determine an area (“the activator surface area” [0078]) occupied by pixels of the touch sensitive screen detecting force (“Measurements from one or more sensors ... including ...force transducers, strain gauges ... may be used to detect user input” [0156]) caused when the user presses the PPG sensor against a location on a body of the user where the PPG sensor generates the PPG sensor data (“the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area.  Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information." [0078]. In this case, an ambient light drop by a certain amount indicates that the user has covered a certain area).
Additionally, Brumback modified by Elliott and Rothkopf teaches that the control logic (Elliott: 194, [0307]; Fig. 19) and/or the force- sensitive display screen is configured to determine an area occupied by pixels of the touch sensitive display detecting force (Elliott: “the force measured by the force-responsive device” [0246]) caused when the user presses the PPG sensor against a location of the user's body where the PPG sensor generates the PPG sensor data 
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the control logic and/or the force- sensitive display screen is configured to: determine an area occupied by pixels of the touch sensitive display detecting force caused when the user presses the PPG sensor against a location on a body of the user where the PPG sensor generates the PPG sensor data; and determine pressure by using the force data together with the area detecting force caused when the user presses the PPG sensor, as taught by Elliott, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). In the combined invention of Brumback, Elliott, and Rothkopf, the force data is from the force-sensitive display screen, the area is occupied by the pixels of the force-sensitive display.
Regarding claim 123, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
In this case, an ambient light drop by a certain amount indicates that the user has covered a certain area).
Additionally, Brumback modified by Elliott and Rothkopf teaches that the control logic (Elliott: 194, [0307]; Fig. 19) and/or the force- sensitive display screen is configured to determine pressure produced when the user presses the PPG sensor against a location on a body of the user where the PPG sensor generates the PPG sensor data (Elliott: “A pressure sensor 193, in this case a pressure-responsive device, is located in the centre of the open surface 192.   A processing means 194 is connected to the pressure sensor (193) and to one or more photoemitters 195, one or more photodetectors 197…  [0307]; Fig. 19), and wherein the control logic and/or the force- sensitive display screen is configured to determine the pressure using force detected (Elliott: “the force measured by the force-responsive device” [0246]), and an area of a capture structure on the device against which the user presses (Elliott: “In use, when a body part, such as a finger, is in contact with the region, the pressure between the body part and the occlusion means is approximately the force measured by the force-responsive device divided by the area of the movable region.” [0246]).
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 

Regarding claim 124, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Additionally, Brumback modified by Elliott and Rothkopf teaches the control logic is further configured to present instructions to the user to apply force to a location (Elliott: “the occlusion means”) on the device (Elliott: “Preferably, the processor of the PHHM … is adapted to provide audible or visual instructions to the user to enable the user to use the PHHM optimally.  In this case, it is preferred that the processor is adapted so that the instructions are interactive and based on signals received from the signal acquisition device, which can be used to determine whether the signal acquisition device is in the best position or being used correctly.” [0088]. “Unlike conventional sphygmomanometry, flow may be detected at a range of pressures in any order and the data fitted to a known mathematical equation.  It is preferred that the processor of the PHHM … is adapted to issue audible or visual instructions to the user to vary the force applied to the body part to cover a wide enough range of pressures to give a good fit to 
Therefore, based on Elliott’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the control logic further configured to present instructions to the user to apply force to a location on the device, as taught by Elliott, in order to provide measurements of the subject's SBP and/or DBP (Elliott: [0193]). 

Claims 111, 114, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Brumback, Rothkopf, and Elliott as applied to claim 91 and further in view of Gil et al (US 20160213331), hereinafter Gil.
Regarding claim 111, Brumback modified by Elliott and Rothkopf teaches the device of claim 108.
Brumback as modified by Elliott and Rothkopf does not teach that the at least one light emitter comprises at least a portion of the force-sensitive display screen.  
However, Gil discloses mobile terminal having functions of measuring biometric signals and estimating and monitoring blood pressure in real time based on measured biometric signals, which is in analogous art. Gil teaches that the at least one light emitter comprises at least a portion of the display screen ("the display 240 of the mobile terminal 200 may include a measurement area E for measuring biometric signals (for example, a PPG signal ... from the user.  
Therefore, based on Gil’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the at least one light emitter that comprises at least a portion of the force-sensitive display screen, as taught by Gil, in order to reduce the size of the device, which is an obvious design choice. In the combined invention of Rothkopf, Elliott, and Gil, the display screen is the force-sensitive display screen.
Regarding claim 114, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback as modified by Elliott and Rothkopf does not teach that the force-sensitive display screen comprises a greater density of pixels in a first portion of the display screen than in a second portion of the display screen.  
a portion outside of “the measurement area E of the display 240” [0048]) of the display screen ("the display 240 of the mobile terminal 200 may include a measurement area E for measuring biometric signals (for example, a PPG signal ... from the user.  As discussed above, the irradiation of R light the human body is needed to measure a PPG signal...  For this, a pixel structure formed in the measurement area E of the display 240 may include IR sub-pixels in addition to R sub-pixels, green (G) sub-pixels and blue (B) sub-pixels, which generate R light, G light, and B light, respectively.  In the second example, R light and IR light may be irradiated to the measurement area E due to the R sub-pixels and the IR sub-pixels in the measurement area E of the display 240.  Accordingly, the functions of the light-emitter of the PPG sensor (or the optical sensor) for measuring a PPG signal … may be performed." [0047], Fig. 7. "The measurement area E of the display 240 may also include a light-receiver, which receives light reflected from the body of the user after being irradiated by the R sub-pixels and the IR sub-pixels.  According to the second example, a PPG signal ... may be measured by using the display 240 ..." [0048], Fig. 7).
Therefore, based on Gil’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the display screen that comprises a greater density of pixels in a first portion of the display screen than in a second 
Regarding claim 116, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches that the control logic (“at least one processor" [0086]) is further configured to cause to emit light pulses that are detected by the PPG sensor to generate the heart rate data (“the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area.  Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information." [0078]).
Brumback as modified by Elliott and Rothkopf does not teach that the control logic is configured to cause the force-sensitive display screen to emit light pulses.  
However, Gil discloses mobile terminal having functions of measuring biometric signals and estimating and monitoring blood pressure in real time based on measured biometric signals, which is in analogous art. Gil teaches that the control logic is configured to cause the screen to emit light pulses ("the display 240 of the mobile terminal 200 may include a measurement area E for measuring biometric signals (for example, a PPG signal ... from the user.  As discussed above, the irradiation of R light the human body is needed to measure a PPG signal...  For this, a pixel structure formed in the measurement area E of the display 240 may include IR sub-pixels in addition to R sub-pixels, green (G) sub-pixels and blue (B) sub-pixels, which generate R light, G light, and B light, respectively.  In the second example, R light and IR light may be irradiated to the measurement area E due to the R sub-pixels and the IR sub-pixels in the measurement area E 
Therefore, based on Gil’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the control logic that is configured to cause the screen to emit light pulses, as taught by Gil, in order to reduce the size of the device, which is an obvious design choice. In the combined invention of Rothkopf, Elliott, and Gil, the screen is the force-sensitive display screen.

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Brumback, Rothkopf, and Elliott as applied to claim 91 and further in view of Poonnen et al (US 20080043128), hereinafter Poonnen.
Regarding claim 122, Brumback modified by Elliott and Rothkopf teaches the device of claim 91.
Brumback teaches an area of the touch sensitive display detected to be in contact with the location of the user's body where the PPG sensor generates the PPG sensor data (“at least one processor" [0086]) is configured to cause to emit light pulses that are detected by the PPG sensor to generate the heart rate data (“the photodetector 502 can function as an activator by detecting ambient light, wherein an ambient light drop indicates the user has covered the activator surface area.  Upon such signal, the LEDs 504 are activated to emit light, and the photodetector collects reflection from the user's skin and tissue indicating heart rate information." [0078]).
Brumback as modified by Elliott and Rothkopf does not teach that the control logic and/or the force- sensitive display screen is configured to dynamically oversample an area of the 
However, Poonnen discloses an image sensor ADC and CDS per column with oversampling, which is in analogous art. Poonnen teaches that the control logic is configured to dynamically oversample an area of the display ("The pixels can be oversampled for some number of times, e.g., n=16, to reduce the thermal noise of the sensors." Abstract; "for low light level operation, the twelve least significant bits can be read out following oversampling.  By oversampling, the random noise present for a given sample will be compensated for by the other samples, so that in effect the signal-to-noise ratio improves by the square root of the number of samples, i.e., by a factor of 4 in the case of sixteen samples." [0023]. "FIG. 19A to FIG. 19M are signal diagrams for explaining dynamic range enhancement oversampling with pinned photogate or photodiode pixels, using same gains or digitizing algorithm on long and short integration times" [0056].  “Oversampling with dynamic range enhancement by the method just described combines two or more pixels together on chip, with the noise advantages of oversampling, and also with the advantages of enhanced detail visibility in both the bright and dark picture areas." [0120]).
Therefore, based on Poonnen’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Brumback, Elliott, and Rothkopf to have the control logic and/or the force- sensitive display screen that is configured to dynamically oversample an area of the display detected to be in contact with the location of the user's body where the PPG sensor generates the PPG sensor data, as taught by Poonnen, in order to reduce the thermal noise of the .

Response to Arguments
                                                         
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 7-9 of the REMARKS.
Claims 91, 106-107, 109-116, and 118-124
Regarding claim 91, the Applicant argues that “the cited references fail to teach or suggest "wherein the at least one light emitter is configured to emit light toward and through the external surface of the force-sensitive display screen and away from the appendage and towards a second location of the user such that the light interacts with blood vessels at the second location that is different from and separated from the first location and is modified based on current blood volume in the blood vessels at the second location, wherein the at least one light detector is configured to receive the modified light from the second location through the force-sensitive display screen", and control logic configured to generate one or more sensor data samples, each of the one or more sensor data samples comprising data that links force data generated when the user presses the force-sensitive screen at a given time with PPG sensor data obtained from the at least one light detector of the PPG sensor at the given time and calculate an estimate of blood pressure of the second location from the one or more sensor data samples.” (Page 7). However, Brumback teaches that the at least one light emitter is configured to emit light toward and through the external surface of the display screen (“The optical sensor includes two LEDs 504 as light sources... Upon such signal, the LEDs 504 are activated to emit light, and Light is emitted toward and through the external surface 508 seen in Fig. 5), and away from the appendage and towards a second location of the user (“a finger on the opposing hand” [0081]) such that the light interacts with blood vessels at the second location that is different from and separated from the first location and such that the light is modified based on current blood volume (“blood volume” [0119]) in the blood vessels at the second location (“In some embodiments such as those shown in FIGS. 2 to 4, the biometric monitoring devices include an optical sensor under a flat optical sensor area.  FIG. 5 shows one implementation of such an optical sensor.” [0078]), wherein the at least one light detector is configured to receive the modified light from the second location through the force-sensitive display screen (“The optically transparent layer 508 serves as the sensor surface area through which the photodetector collects heart rate data…the photodetector collects reflection from the user's skin and tissue indicating heart rate information” [0078]. “In some embodiments, the optical heart rate monitor is located on one or more external surfaces of the biometric monitoring device that do not substantially contact the wearer's body when worn, such as the one or more buttons 604 of device 600. In this embodiment, the user may touch an optical window on a button 604 (behind which optical elements of the optical heart rate monitor are located) with a finger on the opposing hand to initiate a heart rate measurement…a biometric monitoring device need not be worn on the wrist in order to engage the heart rate measurement since the heart rate may be obtained through the single user-interaction with the button).” [0081]. “In some embodiments, the BMD is implemented in a wristband form or coupled to a wrist band.  Such implementation can … have the heart rate sensor on …an external side facing away from the skin when worn on the wrist (e.g. the button or touch surface of 604 in FIG. 6 or 404 in FIG. 4),” 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793